[Cite as In re C.B., 2022-Ohio-1299.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN RE: C.B., A MINOR CHILD                     :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                                               :       Hon. Craig R. Baldwin, J.
                                               :
                                               :
                                               :       Case No. 21-COA-021
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Ashland Court of Common
                                                   Pleas, Juvenile Division, Case No.
                                                   20142293

JUDGMENT:                                          Affirmed




DATE OF JUDGMENT ENTRY:                            April 19, 2022

APPEARANCES:



For Plaintiff-Appellee                             For Defendant-Appellant

CHRISTOPHER TUNNELL                                KATHERINE SATO
Ashland Couny Prosecutor                           Assistant Public Defender
BY: NADINE HAUPTMAN                                250 East Broad Street, Ste. 1400
Assistant Prosecutor                               Columbus, OH 43215
110 Cottage Street, 3rd Floor
Ashland, OH 44805
[Cite as In re C.B., 2022-Ohio-1299.]


Gwin, P.J.

        {¶1}     Appellant C.B. appeals from the September 8, 2021 Judgement Entry of the

Ashland County Court of Common Pleas, Juvenile Division continuing C.B.’s

classification as a Tier II sexual offender.

                                         Facts and Procedural History

        {¶2}     C.B. was tried and adjudicated delinquent in 2015 at age 16 for two counts

of rape and 2 counts of gross sexual imposition1. As a disposition, C.B. was committed

to the Department of Youth Services (“DYS”) for a minimum of 2 years and a maximum

period not to exceed his 21st birthday. This Court remanded the matter to reconsider

C.B.’s juvenile offender registrant classification (“JOR”) because the trial court mistakenly

believed that C.B.’s JOR classification was mandatory rather than discretionary. On

remand, after conducting an evidentiary hearing, the trial court concluded that C.B. was

eligible to be classified and found that it was appropriate to classify him a Tier II sex

offender, one tier lower than his classification prior to the initial appeal. In re C.B., Fifth

District Ashland No. 2019-COA-009, 2019-Ohio-5023, ¶48.                         This Court affirmed the

juvenile court’s decision. Id.

        {¶3}     C.B. remained in the custody of DYS until his twenty-first birthday because

he did not participate in sex offender treatment. T. July 1, 2021 at 11-12. C.B. was

released from DYS on March 11, 2019, and discharged from parole. Subsequently, on

February 10, 2021, C.B. filed a Motion to Review Classification pursuant to R.C. 2152.84.

        {¶4}      On July 1, 2021, the juvenile court held a reclassification hearing and

permitted the parties to file written closing arguments within thirty days therefrom.


        1 The facts underlying C.B.’s conviction were fully set forth by this Court in C.B.’s initial appeal. In
re C.B., 5th Dist. Ashland No. 15-COA-027, 2016-Ohio-4779.
Ashland County, Case No. 21-COA-021                                                             3


Subsequent to its consideration of relevant trial records, the parties' filings, and the

testimony evidence adduced at the hearing2, the court entered judgment on September

8, 2021, continuing C.B.’s status as a Tier II sexual offender.

                                               Assignment of Error

       {¶5}      C.B. raises one Assignment of Error,

       {¶6}      “I. THE JUVENILE COURT ABUSED ITS DISCRETION WHEN IT DENIED

C.B.'S PETITION FOR DECLASSIFICATION AS A TIER II JUVENILE OFFENDER

REGISTRANT. R.C. 2152.84(A)(2).”

                                                Law and Analysis

       {¶7}      C.B. maintains that the juvenile court abused its discretion in denying his

petition for declassification because he met the requirements under R.C. 2152.84 to be

removed from the registry.

                                        Standard of Appellate Review

       {¶8}      Under R.C. 2152.83, a trial court is given discretion to determine whether

to classify a juvenile offender as a Tier I, II, or III sexual offender. Moreover, the trial court

is given discretion to determine whether a juvenile sexual offender should be subject to

community notification requirements. In re Adrian R., 5th Dist. Licking No. 08-CA-17,

2008-Ohio-6581, ¶17; In re C.A., 2nd Dist. Montgomery No. 23022, 2009-Ohio-3303, ¶69;

In re F.L.S., 4th Dist. Washington No. 09CA24, 2009-Ohio-6958 at n.1.

       {¶9}      An abuse of discretion can be found where the reasons given by the court

for its action are clearly untenable, legally incorrect, or amount to a denial of justice, or

where the judgment reaches an end or purpose not justified by reason and the evidence.



       2   C.B. was the only witness to testify during the July 1, 2021 hearing.
Ashland County, Case No. 21-COA-021                                                        4


Tennant v. Gallick, 9th Dist. Summit No. 26827, 2014-Ohio-477, ¶35; In re Guardianship

of S .H., 9th Dist. Medina No. 13CA0066–M, 2013–Ohio–4380, ¶ 9; State v. Firouzmandi,

5th Dist. Licking No. 2006–CA–41, 2006–Ohio–5823, ¶54.

       Issue for Appellate Review: Whether the juvenile court’s decision continuing

C.B.’s classification as a Tier II sexual offender is clearly untenable, legally incorrect or

amounts to a denial of justice, or whether the judgment reaches an end or purpose not

justified by reason and the evidence.

       {¶10} In C.B.’s prior JOR classification hearing, we noted,

              The trial court reviewed Appellant’s behavior while confined at the

       Ohio Department of Youth Services and found that Appellant:

              [H]as been an exemplary resident at any facility in which he was

       placed. He has completed all other programs in which he was placed. He

       has completed school; he enrolled in the college program at the Ohio

       Department of Youth Services; and has completed nearly two years of

       college work. He has not violated rules and regulations at the facility. He

       has, to the contrary, followed all rules; he has worked regularly, including

       outside the facility; he has completed risk assessments, including the

       OYAS; and has always scored as a low risk to recidivate. In short, he has

       successfully completed all things asked of him except completing the sex

       offender program.

              Opinion and Judgment Entry, March 6, 2019, Docket # 20, p. 4.

In re C.B., Fifth District Ashland No. 2019-COA-009, 2019-Ohio-5023, ¶ 45. In the

September 8, 2021 Judgment Entry, the juvenile court again noted these positive
Ashland County, Case No. 21-COA-021                                                        5


accomplishments. Further, the juvenile court noted C.B.is working (more than) full time

at McDonalds where he is a swing / shift manager. He is involved in the Music Ministry

at his church playing his trumpet. He also enjoys sports and recreation in his spare time.

Judgment Entry, Sept. 8, 2021, at p.1 (Docket # 9). However, the juvenile court found

that these positive factors were outweighed. Specifically, in its judgment entry, the court

noted that it had reviewed and considered the factors set forth in R.C. 2152.83(D) and

(E), and, in particular stated:

              1. [C.B.] committed sexually oriented offenses against a child victim

       with a large discrepancy in age;

              2. [C.B.] has maintained his innocence, which is his right, but in doing

       so, has not shown any genuine remorse;

              3. The Court finds that due to the serious nature of his offenses,

       coupled with his steadfast denial, [C.B.] presents a continued risk to public;

              4. [C.B.] did not participate in any sex offender treatment, which

       would have lessened his risk to future victim(s) even though his risks have

       been determined to be low;

              Further, to grant [C.B.] relief from his obligations as a tier II offender

       would demean the seriousness of his offenses and would serve to ignore

       the seriousness of the harm visited upon his now preteen victim. The victim

       also deserves an opportunity to "move on" in her life.

Judgment Entry, September 8, 2021, at 3 (Docket # 9).
Ashland County, Case No. 21-COA-021                                                           6


       {¶11} We would note C.B.’s continuing to maintain his innocence is somewhat

disingenuous. During his interview with Lieutenant Joel Icenhour of the Ashland Police

Department, C.B.

              admitted to touching E.O. during a walk at the Church of God. C.B.

       claimed E.O. “rubbed up against him.” He then admitted he stuck his finger

       inside her vagina and put his hands down her pants. C.B. claimed to have

       stopped because it “felt weird” and “people can go to jail for that.”

In re C.B., 5th Dist. Ashland No. 15-COA-027, 2016-Ohio-4779, ¶18; ¶33. C.B. later

testified that he had told Lieutenant Icenhour “he had touched E.O. once, because he felt

like he was being broken down and was tired of being drilled. He also stated he thought

admission to the behavior would get him out of the office.” Id. at ¶36.

       {¶12} In determining whether to continue, modify, or terminate the classification,

the juvenile court is directed to consider the statutory factors under R.C. 2152.83(D). R.C.

2152.85(C). Thus, the juvenile court judge maintains discretion throughout the course of

the offender’s registration period to consider whether to continue, terminate, or modify the

juvenile’s classification. In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184,

¶36.   In the case at bar, the trial court provided a detailed recitation of the facts,

documents and law considered, and did not overlook C.B.’s positive attributes, but

included those in its analysis.

       {¶13} We have reviewed the record and we cannot find support for a conclusion

that the trial court’s decision is untenable, legally incorrect, amounts to a denial of justice,

or that the judgment reaches an end or purpose not justified by reason and the evidence.

While C.B. may disagree with the weight given to the statutory factors by the juvenile
Ashland County, Case No. 21-COA-021                                                       7


court judge, we find that the juvenile court judge completed a careful analysis of the facts

in the record and the applicable law and we will not substitute our judgment for that of the

trial judge. Berk v. Matthews, 53 Ohio St.3d 161, 559 N.E.2d 1301, 1308 (1990).

       {¶14} C.B. sole Assignment of Error is overruled.

       {¶15} The decision of the Ashland County Court of Common Pleas, Juvenile

Division is affirmed.


By Gwin, P.J.,

Hoffman, J, and

Baldwin, J., concur